DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claim 1 is amended by Examiner’s amendment.
Claims 1-20 are pending and are allowed.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/12/19, 5/4/21, 9/28/21, and 3/14/22 was/were filed before the mailing date of the current Office Action. The submission is in compliance with the provisions of 37 CRF 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	The application has been amended as follows:

Claim 1: in the limitation beginning with "receiving a request…", there is a second limitation after the first semicolon, which begins as "in response to…". This second limitation of "in response to…" should begin on a new line in the same way as in claim 10.

Reasons for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is US20190063935 ("Badalamenti"), US9894484 ("Pao"), and US20190204992 ("Bowden").
	The following is the Examiner's statement of reasons for allowance:
	Badalmenti discloses a network system, such as a transport management system, that selects a pickup location for a trip and navigates a rider to the selected pickup location using augmented reality (AR). Responsive to receiving a trip request including an origin location, a pickup location selection module selects candidate pickup locations within a threshold distance of the rider client device. The pickup location selection module filters and ranks the candidates based on historical service data and location characteristics associated with the origin location as well as any history of pickups of the rider at the origin location and data from the trip request. The top-ranked candidate is selected as the pickup location and sent to the rider and driver client devices. An AR navigation module instructs the rider client device to visually augment a live video stream with computer-generated AR elements to navigate the rider from a current location to the pickup location.
	Pao discloses techniques, including systems and methods, for determining an estimated target pickup location for a corresponding transport request at a particular location, such as associated with a particular geohash. A requestor may send a request that is associated with a location that does not reflect the requestor's intent regarding where they would like to be met by the provider (i.e., “picked up”). GPS inaccuracies may cause the request location to inaccurately indicate where the requestor will be; for example, the request location may be inside a building while the requestor is waiting on a curb around a far side of the building. The target pickup location allows for a requestor and a provider to meet more efficiently, reducing delay for the provider and improving the efficiency of the system by preventing provider system resources from being taken from other service areas and decreasing provider downtime upon matching.
	Bowden discloses providing a dynamic graphical user interface for efficiently presenting users with relevant ride information throughout the fulfilment of a ride request. In some embodiments, the system detects a trigger event during a ride, and based on detecting the trigger event, the system expands or collapses an information portion within a graphical user interface. When in a collapsed state, for example, the information portion of the graphical user interfaces includes a first set of content. Upon detecting a trigger event, the system dynamically expands the information portion to provide a second set of content that includes information associated with the detected trigger.
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 1, 10 and 17. The prior art does generally discuss key elements related to the claimed invention, including determining a current location of the client device based on a comparison between a rendering of the captured image and a plurality of entries in a database of renderings, each respective entry including a respective rendering and a respective associated location; generating navigation instructions from the current location of the client device to the pickup location; generating for display an augmented reality element associated with the navigation instructions; and instructing the client device to visually augment a video feed being captured by a camera of the client device with the augmented reality element. However, the claimed invention also recites aspects regarding receiving a request from a client device of a user for navigation instructions to navigate to a pickup location associated with the transportation service; and in response to receiving the request, instructing the client device to capture an image. These key aspects were not reasonably found in the prior art. Any prior art rejection purporting to teach the claimed invention with these aspects would have only been doing so out of hindsight bias. Overall, while several key elements of the claimed invention are disclosed in the prior art found, no single prior art reference that fully discloses the claimed invention was found, nor was there determined a reasonable combination of prior art references that would have made the claimed invention obvious to one of ordinary skill in the art before the effective filing date of the invention.
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663